DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed 1/14/2019 has been considered.
The Foreign Patent Document listed thereon has not been considered because it fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The document could not be found in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Jouan (U.S. Patent Application Publication Number 2013/0318199).
Regarding claim 1, Le Jouan discloses a method for providing demographic reach with anonymity by a processor, comprising: managing user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity).
Regarding claim 2, Le Jouan discloses determining the selected level of anonymity for the unique user privacy profile (paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 3, Le Jouan discloses defining the selected level of anonymity to include an email, a name, contact data or a combination thereof (paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 4, Le Jouan discloses generating a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (paragraph 130, email address replaced with alias email address).
Regarding claim 5, Le Jouan discloses sharing the unique user privacy profile with the application service according to the selected level of anonymity (paragraph 131, sends data to relevant enterprise).
Regarding claim 6, Le Jouan discloses dynamically controlling, adjusting, or revoking access to the unique user privacy profile (paragraph 65, system updates information at third party entity on behalf of user).
Regarding claim 7, Le Jouan discloses requiring a transaction agreement for managing the user data access via the data access agent (paragraph 122, user registration).
Regarding claim 8, Le Jouan discloses a system for providing demographic reach with anonymity, comprising: one or more computers with executable instructions that when executed cause the system to: manage user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity).
Regarding claim 9, Le Jouan discloses wherein the executable instructions determine the selected level of anonymity for the unique user privacy profile (paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 10, Le Jouan discloses wherein the executable instructions define the selected level of anonymity to include an email, a name, contact data or a combination thereof (paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 11, Le Jouan discloses wherein the executable instructions generate a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (paragraph 130, email address replaced with alias email address).
Regarding claim 12, Le Jouan discloses wherein the executable instructions share the unique user privacy profile with the application service according to the selected level of anonymity (paragraph 131, sends data to relevant enterprise).
Regarding claim 13, Le Jouan discloses wherein the executable instructions dynamically control, adjust, or revoke access to the unique user privacy profile (paragraph 65, system updates information at third party entity on behalf of user).
Regarding claim 14, Le Jouan discloses wherein the executable instructions require a transaction agreement for managing the user data access via the data access agent (paragraph 122, user registration).
Regarding claim 15, Le Jouan discloses a computer program product for, by a processor, providing demographic reach with anonymity, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that manages user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity).
Regarding claim 16, Le Jouan discloses an executable portion that: determines the selected level of anonymity for the unique user privacy profile (paragraph 130, makes distinction between levels of anonymity desired); and shares the unique user privacy profile with the application service according to the selected level of anonymity (paragraph 131, sends data to relevant enterprise).
Regarding claim 17, Le Jouan discloses an executable portion that define the selected level of anonymity to include an email, a name, contact data or a combination thereof (paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 18, Le Jouan discloses an executable portion that generate a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (paragraph 130, email address replaced with alias email address).
Regarding claim 19, Le Jouan discloses an executable portion that dynamically control, adjust, or revoke access to the unique user privacy profile (paragraph 65, system updates information at third party entity on behalf of user).
Regarding claim 20, Le Jouan discloses an executable portion that requires a transaction agreement for managing the user data access via the data access agent (paragraph 122, user registration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kandregula (U.S. Patent Application Publication Number 2019/0319932) disclosed techniques for sharing data anonymously between a user and a third-party.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493